Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, in view of Applicant’s admitted prior art.
With respect to claim 14, Hasegawa teaches a method, comprising:
allocating, in memory, a read-once memory container to store data from a first computer program (par. 130, the read-once memory area);
writing the data from the first computer program (par. 130, module A) to the read-once memory container (par. 130, data transferred to read-once memory area); and
permitting a second computer program to use the data as stored in the read-once memory container, wherein the data, upon being accessed from the read-once memory container, is not readable again from the read-once memory container without being written again (pars. 132-133, which describes that the data is only read once until there is another write, and par. 94, which describes that the module B is the program that reads from the read-once memory).
Hasegawa describes a preferred embodiment where data written to the read-once memory controller does not have to be encrypted, which is a time-consuming process (par.23), but also describes the conventional method in the background of invention, wherein the data is encrypted as written to the read-once memory container (pars. 12-15).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date, to use encryption to write to the read-only memory, in order to protect data from being peeked or tampered with, as taught by Hasegawa in par. 12.  Although Hasegawa does teach a preferred embodiment where a skilled artisan could eliminate the need for a costly encryption process, one of ordinary skill in the art would still have the option of the conventional process of encrypting the data. 
With respect to claim 15, Hasegawa teaches the method of Claim 14, comprising:
writing the data from the first computer program to the read-once memory container and writing a validity indicator associated with the data to the read-once memory container (par. 132, the access control flag);
permitting the second computer program to access the validity indicator and the data (pars. 138, module B checks the access control flag);
executing the second computer program to determine that the validity indicator is valid (pars. 138-139);
responsive to the validity indicator being valid, executing the second computer program to use the data to perform a function (par. 139, module B reads data if access control flag is 1). and
responsive to determining a validity indicator is not valid, presenting on a display a notification regarding the data validity indicator not being valid, in pars. 180-183.

Allowable Subject Matter
Claims 1-7, 11-12, 19, 21-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, no prior art of record teaches to permit a second computer program to, within a threshold time of the data being written to the read-once memory container, use the data as stored in the read-once memory container, wherein the data, upon being accessed from the read-once memory container, is not readable again from the read-once memory container without being written again, and responsive to the threshold time ending without the second computer program accessing the data from the read-once memory container, remove the data from the read-once memory container.  Independent claim 19 is allowable for similar reasons.  The remaining claims mentioned depend from allowed based claim 1 or 19 and are allowable based on their dependence on the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, filed 1/3/22 have been fully considered but they are not persuasive, with respect to previous claims 17 and 18.  Applicant argues on pages 10-13 that dependent claim 18 as now incorporated in independent claim 14 is not taught by Hasegawa, because Hasegawa teaches not encrypting the data store in the read once memory, instead of teaching that the data is encrypted in the read once memory, as Hasegawa only teaches encrypting data in the background of invention.  Just because Hasegawa teaches improvement over the prior art does not mean it would not be obvious to try that which is disclosed in Applicant’s admitted prior art in the background of the invention.  There are a certain number of discrete solutions to the problem- namely encrypting the data or not encrypting the data- and it would be obvious to try both solutions (KSR).  Regardless of the level that Hasegawa disparages the admitted prior art, a skilled artisan would be motivated to try both methods when there are only two options available.  With respect to the arguments regarding previous claim 17 on pages 13-14, Hasegawa teaches the display of a validity indicator in pars. 180-183. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136